Case: 19-20520     Document: 00515594694         Page: 1     Date Filed: 10/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    October 8, 2020
                                  No. 19-20520
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alton Joseph Thomas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CR-676-1


   Before Owen, Chief Judge, and Davis and Southwick, Circuit Judges.
   Per Curiam:*
          Alton Joseph Thomas appeals a discretionary condition of supervised
   release in his written judgment, arguing that it conflicts with the district
   court’s oral pronouncement of his sentence. Because any discrepancy
   between the written judgment and oral pronouncement is a reconcilable




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20520       Document: 00515594694         Page: 2    Date Filed: 10/08/2020




                                    No. 19-20520


   ambiguity, not a conflict, the district court did not abuse its discretion, and
   we AFFIRM.
                                          I
          Thomas pleaded guilty to one count of being a felon in possession of a
   firearm. When arrested, he was on deferred adjudication probation for a
   felony family violence assault. Thomas also has an extensive criminal history,
   spanning twenty convictions over an eighteen-year period. Relevant to this
   appeal, many of Thomas’s convictions involved violent behavior toward
   women.       The underlying offenses include armed robbery, harassment,
   violation of protective orders, and assault.
          Thomas’s presentence investigation report (PSR) noted this “history
   of assaultive behavior.” The PSR also explained that Thomas reported
   previous diagnoses of depression and schizophrenia but had not been
   prescribed medication for these conditions and was not experiencing active
   symptoms.      Finally, the PSR recommended several supervised–release
   conditions related to substance abuse but did not propose mental health
   treatment.
          During the sentencing hearing, the district court gave Thomas an
   opportunity to speak. Thomas described his criminal record as “just an
   indication of [his] growth and the issues that [he] had to deal with,”
   attributing several prior convictions to “[i]mproper thinking” and a faulty
   “thinking process.” Addressing Thomas’s frequent convictions, the court
   opined, “I think the problem is you like the life of being a tough guy and doing
   what you want when you want.” Thomas disputed this assessment, stating
   that he “had issues, you know, trauma” and had “been through mental
   health.” Thomas further explained that he had “been through a lot at a early
   age.” The court asked when Thomas, then thirty-eight, had “quit being in
   an early age,” and he replied, “When I gathered myself mentally.”




                                          2
Case: 19-20520      Document: 00515594694          Page: 3   Date Filed: 10/08/2020




                                    No. 19-20520


          Questioning Thomas about specific offenses, the court noted,
   “[Y]ou’ve got these issues that compel you to do things that are illegal. . . .
   What issue were you dealing with with the assault on a family member?”
   Again, Thomas blamed his “[i]mproper thinking.”             When the court
   mentioned the violent details of Thomas’s offenses against women, Thomas
   once more referred to past “issues” and “trauma” that stunted his personal
   “grow[th].” The court replied, “Then turn yourself into [sic] a mental
   hospital where they can lock you up until you’ve gotten enough care that you
   can cope with your issues without violating the law in violent and recklessly
   [sic] means.”
          The court sentenced Thomas to sixty-three months’ imprisonment
   followed by three years of supervised release. The court asked the probation
   officer what supervised–release conditions he recommended, and the officer
   repeated the conditions from the PSR—no possession of controlled
   substances without a prescription and submission to drug testing. The court
   then stated, “Drug tests. First of all, the general condition is that you don’t
   violate the law again, like your deferred adjudication, you get drug help, but
   most of all you need to get some mental health help.” Thomas responded,
   “I’ve been doing it. I’ve been working on myself for years. I’m not in denial
   of it, you know.” Explaining its decision, the court proclaimed, “Yeah, you
   had issues. You took clubs to people, you robbed places with a shotgun-
   wielding co-partner. Your sentence is based on your proven dangerousness;
   and with that record of proven impetuosity, anger or whatever it is, your
   possession of a firearm is a serious problem for civilization.” The court
   further explained, “I’m putting a sentence on you that . . . [reflects] your
   attitude that as long as you’re dealing with issues you can do whatever you
   want to to people . . . .”    At no point during the pronouncement did
   Thomas’s counsel object.




                                          3
Case: 19-20520              Document: 00515594694           Page: 4      Date Filed: 10/08/2020




                                           No. 19-20520


          The written judgment set forth two special conditions of supervised
   release:
          You must submit to substance-abuse testing to determine if
          you have used a prohibited substance, and you must pay the
          costs of testing if financially able. You may not attempt to
          obstruct or tamper with the testing methods.
          You must participate in a mental-health treatment program
          and follow the rules and regulations of that program. The
          probation officer, in consultation with the treatment provider,
          will supervise your participation in the program, including the
          provider, location, modality, duration, and intensity. You must
          pay the cost of the program, if financially able.
   Thomas timely appealed.
                                                 II
          Thomas argues on appeal that the written judgment conflicts with the
   oral pronouncement by including the second discretionary condition of
   supervised release. This condition requires him to obtain mental health
   treatment, comply with applicable rules and regulations, and pay costs if
   financially able. Thomas asserts that we should vacate the written judgment
   and remand the case to the district court with instructions to conform the
   judgment to the oral pronouncement by removing this condition.
          To respect a defendant’s right to be present for sentencing, the
   district court must orally pronounce the sentence. 1 Pronouncement must
   include some, but not all, conditions of supervised release. 2                    While
   “required” conditions need not be pronounced, “discretionary” conditions




          1
              United States v. Diggles, 957 F.3d 551, 556-57 (5th Cir. 2020).
          2
              Id. at 557.




                                                  4
Case: 19-20520              Document: 00515594694           Page: 5      Date Filed: 10/08/2020




                                           No. 19-20520


   must be pronounced to allow for objection. 3 Here, it is undisputed that the
   mental health treatment condition is discretionary. The question, then, is
   whether the district court pronounced this condition.                      A discrepancy
   between the written judgment and the oral pronouncement occasions the
   parties’ disagreement: While the written judgment unequivocally orders
   Thomas to “participate in a mental-health treatment program[,] . . . follow
   the rules and regulations of that program[, and] pay the cost of the program,
   if financially able,” the oral pronouncement merely informed Thomas,
   “[T]he general condition is that you don’t violate the law again, like your
   deferred adjudication, you get drug help, but most of all you need to get some
   mental health help.”
                                                 III
          Thomas argues we should review for abuse of discretion, while the
   government contends plain error review should apply.                        Because even
   applying the more stringent standard of review, the district court did not
   abuse its discretion, we need not resolve the applicable standard.
          “[T]he key determination is whether the discrepancy between the
   [oral pronouncement and the written judgment] is a conflict or merely an
   ambiguity that can be resolved by reviewing the rest of the record.” 4 If the
   judgment conflicts with the pronouncement, the pronouncement controls, 5
   and “the appropriate remedy is remand to the district court to amend the
   written judgment to conform to the oral sentence.” 6 “If, however, there is


          3
              Id. at 559.
          4
           Sealed Appellee v. Sealed Appellant, 937 F.3d 392, 400 (5th Cir. 2019) (quoting
   United States v. Flores, 664 F. App’x 395, 398 (5th Cir. 2016) (per curiam)).
          5
              See United States v. Rivas-Estrada, 906 F.3d 346, 350 (5th Cir. 2018).
          6
              United States v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006).




                                                  5
Case: 19-20520           Document: 00515594694              Page: 6      Date Filed: 10/08/2020




                                            No. 19-20520


   ‘merely an ambiguity’ between oral and written sentences, ‘then we must
   look to the intent of the sentencing court, as evidenced in the record to
   determine the defendant’s sentence.’” 7 Thomas asserts a conflict requiring
   us to vacate the written judgment and remand for removal of the mental
   health treatment condition.              The government, however, urges a mere
   ambiguity resolved by reviewing the record. We agree with the government.
           Unlike ambiguity, conflict occurs when a written judgment “broadens
   the restrictions or requirements of supervised release” 8 or “impos[es] a
   more burdensome requirement” than the oral pronouncement. 9 Here, the
   written judgment does neither. The pronouncement told Thomas that
   “most of all, you need to get some mental health help,” while the judgment
   required him to (1) participate in a mental health treatment program,
   (2) follow its rules and regulations, and (3) pay its costs.
           First, while “participat[ing] in a mental-health treatment program” is
   undoubtedly more specific than “get[ting] some mental health help,” the
   former does not impose “broad[er] . . . restrictions” or “more burdensome
   requirement[s]” than the latter. 10                  The judgment does not foist a
   “heightened burden” on Thomas by curtailing conduct the pronouncement




           7
             United States v. Vasquez-Puente, 922 F.3d 700, 703 (5th Cir. 2019) (internal
   quotation marks omitted) (quoting United States v. Torres-Aguilar, 352 F.3d 934, 935 (5th
   Cir. 2003) (per curiam)).
           8
               Id. (quoting United States v. Mudd, 685 F.3d 473, 480 (5th Cir. 2012)).
           9
             Sealed Appellee, 937 F.3d at 400 (alteration in original) (quoting United States v.
   Bigelow, 462 F.3d 378, 383 (5th Cir. 2006)); see also Bigelow, 462 F.3d at 383-84 (perceiving
   conflict when the pronouncement compelled the defendant to tell his probation officer
   about every form of identification he obtained, while the judgment required him to obtain
   prior approval before seeking any such document).
           10
                Sealed Appellee, 937 F.3d at 400.




                                                    6
Case: 19-20520            Document: 00515594694             Page: 7    Date Filed: 10/08/2020




                                             No. 19-20520


   would allow. 11 Second, the judgment’s requirement that Thomas comply
   with “the rules and regulations of the treatment agency is, for obvious
   reasons, consistent with the . . . treatment condition ordered at
   sentencing.” 12 Third, while the judgment compels payment of associated
   costs, this provision does not breed conflict. 13 “[T]he requirement that [the
   defendant] bear the costs of the ordered treatments is clearly consistent with
   the district court’s intent that he attend [that] treatment.” 14 Thus, instead
   of broadening the oral pronouncement, the written judgment simply defines
   its scope and clarifies Thomas’s obligations in obtaining “mental health
   help.”
            Conflict can also arise when the written judgment includes
   discretionary conditions wholly unmentioned at sentencing. 15 By contrast,
   when the pronouncement explicitly refers to the condition, despite wording
   it differently or framing it as a recommendation, no conflict results. 16




            11
                 Bigelow, 462 F.3d at 383.
            12
            United States v. Vega, 332 F.3d 849, 852 (5th Cir. 2003) (per curiam) (internal
   quotation marks omitted).
            13
              See United States v. Warden, 291 F.3d 363, 365 (5th Cir. 2002) (no conflict arose
   when the pronouncement required drug abuse counseling and the judgment also imposed
   costs for the counseling).
            14
                 Id.
            15
              See, e.g., United States v. Rivas-Estrada, 906 F.3d 346, 348, 351 (5th Cir. 2018)
   (identifying conflict when the judgment imposed specific conditions from the PSR while
   the pronouncement “merely referenced the PSR” but “never mentioned, even glancingly”
   the conditions contained therein); United States v. Morin, 832 F.3d 513, 519 (5th Cir 2016)
   (conflict existed when the court “fail[ed] to rule on [the defendant’s] objection to” a
   condition from the PSR and was “silen[t]” about the condition during pronouncement, but
   then included it in the written judgment).
            16
             See United States v. Franklin, 838 F.3d 564, 567 (5th Cir. 2016) (discerning no
   conflict when the pronouncement “recommend[ed] mental health treatment” while the




                                                  7
Case: 19-20520           Document: 00515594694             Page: 8      Date Filed: 10/08/2020




                                           No. 19-20520


   Instead, such a reference creates an ambiguity. 17 Here, no conflict occurs
   because the pronouncement specifically referred to Thomas’s clear need for
   “mental health help.” By mentioning mental health treatment, albeit in
   different terms than the written judgment, the pronouncement generated an
   ambiguity.
          To resolve this ambiguity and determine Thomas’s sentence, “we
   must look to the intent of the sentencing court, as evidenced in the record.” 18
   In United States v. Vasquez-Puente, for example, the court’s pronouncement
   warned that because Vasquez-Puente had previously been deported, he could
   not be legally present in the United States. 19 During sentencing, the defense
   attorney also explained that he had cautioned his client against reentering the
   country, and Vasquez-Puente himself apologized for his illegal presence. 20
   The written judgment later required him to, among other things, surrender
   to immigration officials and follow their instructions during deportation
   proceedings. 21 Discerning only an ambiguity, we upheld the judgment as
   consistent with the court’s intent that Vasquez-Puente be deported upon
   release from prison. 22 The record revealed that his unlawful presence was a
   recurring motif throughout the sentencing hearing. 23 Although “it would
   have been better had the district court expressly enumerated the surrender


   judgment “required . . . participat[ion] in a mental health program” at the probation
   officer’s direction).
          17
               See id.
          18
               Warden, 291 F.3d at 365.
          19
               United States v. Vasquez-Puente, 922 F.3d 700, 702 (5th Cir. 2019).
          20
               Id. at 705.
          21
               Id. at 702.
          22
               Id. at 705.
          23
               Id.




                                                 8
Case: 19-20520       Document: 00515594694         Page: 9    Date Filed: 10/08/2020




                                    No. 19-20520


   condition” during pronouncement, verbal imprecision did not amount to an
   abuse of discretion. 24
          So too here. Thomas’s mental health was a focal point of sentencing,
   and the record demonstrates that the written mental health condition, while
   not “expressly enumerated,” nonetheless clearly serves “the district court’s
   intent” that Thomas obtain treatment. 25 Throughout the hearing, Thomas
   attributed his past offenses to “issues,” “trauma,” and “improper
   thinking.” At one point, the court pressed Thomas, asking him whether he
   had seen a psychiatrist, to which Thomas replied, “I’ve been through mental
   health.” When the court expressed concern at Thomas’s violent offenses
   against women, Thomas reasserted that he had “been through some
   trauma.” The court responded, “Then turn yourself into [sic] a mental
   hospital where they can lock you up until you’ve gotten enough care that you
   can cope with your issues without violating the law in violent and recklessly
   [sic] means.”     Shortly thereafter, the court pronounced the sentence,
   including Thomas’s pressing need for “mental health help.” Thomas
   immediately replied, “I’ve been doing it. I’ve been working on myself for
   years. I’m not in denial of it, you know.” Justifying the sentence, the court
   explained, “Your sentence is based on your proven dangerousness; and with
   that record of proven impetuosity, anger or whatever it is, your possession of
   a firearm is a serious problem for civilization.” Later still, the court claimed
   the sentence also reflected Thomas’s attitude that “as long as [he was]
   dealing with issues[, he could] do whatever [he] want[ed] to to people.” In
   short, the theme of Thomas’s mental health recurred throughout the
   sentencing hearing. Thomas himself attributed his recidivism to unresolved



          24
               Id.
          25
               Id.




                                          9
Case: 19-20520     Document: 00515594694             Page: 10   Date Filed: 10/08/2020




                                      No. 19-20520


   emotional trauma. The court, in turn, defended the sentence as necessary to
   address these issues and deter further crime. Thus, the district court clearly
   intended for Thomas to obtain treatment.
          In sum, we discern no conflict between the oral pronouncement and
   written judgment. The judgment does not broaden the pronouncement’s
   requirements, and the pronouncement explicitly mentioned mental health
   “help.” Instead, any discrepancy between the two is an ambiguity resolved
   by the court’s clear intent that Thomas undergo treatment. Thus, we
   conclude that the district court did not abuse its discretion by including the
   contested condition in its written judgment.
                                  *        *         *
          For the foregoing reasons, we AFFIRM.




                                          10